Exhibit 10.1

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT

AGREEMENT

This AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of June 9, 2017, is executed by and among Apogee
Enterprises, Inc. (the “Borrower”), the Lenders (as defined below), and Wells
Fargo Bank, National Association, as administrative agent, for the Lenders (the
“Administrative Agent”), Swingline Lender and Issuing Lender.

BACKGROUND

A. The Borrower, the lenders party thereto (“Lenders”), the Administrative Agent
and the other named agents are party to that certain Second Amended and Restated
Credit Agreement dated as of November 2, 2016 (the “Credit Agreement”).

B. The parties wish to amend the Credit Agreement to increase the Incremental
Loan Commitments and thereupon increase the Revolving Credit Commitments and as
otherwise provided herein.

C. The Borrower, the Administrative Agent and the Lenders are willing to enter
into this Amendment upon the terms and conditions set forth below.

NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and provisions herein set forth, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

AGREEMENT

Section 1. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.

Section 2. Increase in Aggregate Incremental Loan Commitments and Aggregate
Revolving Credit Commitments. Upon (x) the effectiveness of this Amendment, the
aggregate Incremental Loan Commitments shall be increased from $100,000,000 to
$160,000,000 and (y) the effectiveness of this Amendment and the satisfaction of
the conditions set forth in Section 4.13 of the Credit Agreement (other than the
requirements that an increase notice be delivered, that such notice specify an
Increased Amount Date that is not less than 30 days after the date on which such
notice is delivered to the Administrative Agent and that the Incremental Loan
Commitments be effected pursuant to one or more Joinder Agreements), the
aggregate Revolving Credit Commitment shall be increased from $175,000,000 to
$335,000,000, with the Revolving Credit Commitments to be held among the
Revolving Credit Lenders as set forth on Schedule 1.2 to the Credit Agreement,
as amended hereby in the form attached hereto as Exhibit A, and with such
increase to be effected solely through an exercise of the Incremental Loan
Commitments available to the Borrower pursuant to Section 4.13 of the Credit
Agreement.



--------------------------------------------------------------------------------

Section 3. Amendments to the Credit Agreement. As of the Amendment Effective
Date (as defined below), the Credit Agreement is hereby amended as follows:

    3.1.    Section 1.1 of the Credit Agreement is hereby amended by restating
the defined term “Revolving Credit Commitment” in its entirety as follows:

“Revolving Credit Commitment” shall mean (i) as to any Revolving Credit Lender,
the obligation of such Revolving Credit Lender to make Revolving Credit Loans
to, and to purchase participations in L/C Obligations and Swingline Loans for
the account of, the Borrower hereunder, in an aggregate principal amount at any
time outstanding not to exceed the amount set forth opposite such Revolving
Credit Lender’s name in Schedule 1.2, as such amount may be modified at any time
or from time to time pursuant to the terms hereof (including, without
limitation, Section 4.13) and (ii) as to all Revolving Credit Lenders, the
aggregate commitment of all Revolving Credit Lenders to make Revolving Credit
Loans, as such amount may be modified at any time or from time to time pursuant
to the terms hereof (including, without limitation, Section 4.13). The Revolving
Credit Commitment of all the Revolving Credit Lenders as of June 9, 2017 shall
be $335,000,000.

    3.2.    Section 4.13 of the Credit Agreement is hereby amended by deleting
the reference in clause (a) thereof to “$100,000,000” and replacing it with a
reference to “$160,000,000”.

    3.3.    Section 8.3 of the Credit Agreement is hereby amended by deleting
the reference in clause (g) thereof to “$20,000,000” and replacing it with a
reference to “$40,000,000”.

    3.4.    Schedule 1.2 to the Credit Agreement is hereby amended and restated
in its entirety to read as set forth on Exhibit A hereto.

Section 4. Representations and Warranties. To induce the Administrative Agent
and the undersigned Lenders to execute this Amendment, the Borrower hereby
represents and warrants to the Administrative Agent and such Lenders as follows:

    4.1.    the execution, delivery and performance of this Amendment have been
duly authorized by all requisite action of the Borrower, and this Amendment
constitutes the legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability;

    4.2.    each of the representations and warranties contained in Article VI
of the Credit Agreement are true and correct in all material respects with the
same effect as though made on and as of the date hereof (except, in each case,
to the extent stated to relate to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date); provided, that if a representation or warranty is qualified as to
materiality, the applicable materiality qualifier set forth above shall be
disregarded with respect to such representation and warranty for purposes of
this provision; and

 

2



--------------------------------------------------------------------------------

    4.3.    no Event of Default or Default exists under the Credit Agreement or
would exist after giving effect to this Amendment.

Section 5. Effectiveness. This Amendment shall become effective as of the date
first set forth above, subject to the satisfaction of the following conditions
precedent (the date of such satisfaction being the “Amendment Effective Date”):

    5.1.    Amendment. Administrative Agent shall have received counterparts of
this Amendment signed by the Administrative Agent, the Borrower and Required
Lenders.

    5.2.    Revolving Credit Notes. The Borrower shall have executed and
delivered to Administrative Agent an updated Revolving Credit Note in favor of
each Revolving Credit Lender requesting an updated Revolving Credit Note.

    5.3.    Reaffirmation Agreement. The Borrower and the Subsidiary Guarantors
shall have executed and delivered to Administrative Agent a Reaffirmation
Agreement.

    5.4.    Legal Opinion. A favorable opinion of counsel to the Borrower
addressed to the Administrative Agent and the Lenders with respect to the
Borrower, this Amendment, the Loan Documents and such other matters as the
Administrative Agent shall reasonably request and which opinion shall permit
reliance by successors and permitted assigns of each of the Administrative Agent
and the Lenders.

    5.5.    Secretary’s Certificate. Administrative Agent shall have received
from Borrower (i) its charter (or similar formation document) (or a
certification by its secretary or assistant secretary that there have been no
changes to its charter (or similar formation document) since delivery thereof to
Administrative Agent on the Restatement Closing Date), (ii) a good standing
certificate from its state of organization, (iii) its bylaws or similar
formation document (or a certification from its secretary or assistant secretary
that as of the date of such certificate there has been no change to its bylaws
since delivery thereof to Administrative Agent on the Restatement Closing Date),
(iv) resolutions of its board of directors or other governing body approving and
authorizing its execution, delivery and performance of this Amendment, and
(v) signature and incumbency certificates of its officers executing this
Amendment, all certified by its secretary or an assistant secretary as being in
full force and effect without modification.

    5.6.    Payment of Fees. The Borrower shall have paid to the Administrative
Agent, the Lenders and the Lead Arranger, as applicable, all fees due and
payable on the Amendment Effective Date.

Section 6. Reference to and Effect Upon the Credit Agreement.

    6.1.    Except as specifically provided herein, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

    6.2.    Except as specifically set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders under the Credit
Agreement or any other Loan Document, nor constitute an amendment or waiver of
any provision of the Credit Agreement or any other

 

3



--------------------------------------------------------------------------------

Loan Document. Upon the effectiveness of this Amendment, each reference to the
Credit Agreement contained therein or in any other Loan Document shall mean and
be a reference to the Credit Agreement as amended hereby. This Amendment shall
constitute a Loan Document for the purposes of the Credit Agreement and each
other Loan Document.

Section 7. APPLICABLE LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

Section 8. Enforceability and Severability. Wherever possible, each provision in
or obligation under this Amendment shall be interpreted in such manner as to be
effective and valid under applicable law, but if any such provision or
obligation shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

Section 9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute one and the same instrument.
Delivery of a counterpart signature page by facsimile transmission or by e-mail
transmission of an Adobe portable document format file (also known as a “PDF”
file) shall be effective as delivery of a manually executed counterpart
signature page.

Section 10. Costs and Expenses. The Borrower hereby affirms its obligation under
Section 11.3 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable out-of-pocket expenses incurred in connection with the
preparation, negotiation, execution and delivery of this Amendment, including
but not limited to the attorneys’ fees and expenses for the Administrative Agent
with respect thereto.

[signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first above written.

BORROWER:

 

APOGEE ENTERPRISES, INC., as
Borrower By:  

/s/ Gary R. Johnson

Name: Gary R. Johnson Title:   Vice President and Treasurer

LENDERS:

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent,
Swingline Lender, Issuing Lender and a
Lender By:  

/s/ Kara Treiber

Name: Kara Treiber Title:   Vice President

 

U.S. BANK NATIONAL
ASSOCIATION, as Syndication Agent,
Issuing Lender and a Lender By:  

/s/ Mila Yakovlev

Name: Mila Yakovlev Title:   Vice President

 

[Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK, NA, as a Lender By:  

/s/ Philip Sanfilippo

Name: Philip Sanfilippo Title:   Vice President

 

COMERICA BANK, as a Lender By:  

/s/ Brandon Kotcher

Name: Brandon Kotcher Title:   Relationship Manager

 

THE NORTHERN TRUST COMPANY,
as a Lender By:  

/s/ Molly Drennan

Name: Molly Drennan Title:   Senior Vice President

 

[Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Schedule 1.2

Revolving Credit Commitments

 

Lender   Revolving Credit Commitment

Wells Fargo Bank, National Association

  $92,500,000

U.S. Bank National Association

  $92,500,000

BMO Harris Bank, NA

  $80,000,000

Comerica Bank

  $40,000,000

The Northern Trust Company

  $30,000,000     $335,000,000